Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xiaobo Zhang on January 24, 2022.

The application has been amended as follows:

16. (Currently Amended) A base station for wireless communication, comprising:
a first transmitter, to transmit a first signaling in a first time-frequency resource and a second radio signal;
a third transceiver, to transmit a second signaling in a second time-frequency resource and a third radio signal; and
a fourth transceiver, to transmit a first radio signal;
wherein the first signaling is an SPS signaling, and the first time-frequency resource is located before the second time-frequency resource in time domain; the first signaling comprises first configuration information, the first configuration information is applicable to the first radio signal, and the first configuration information comprises occupied frequency-domain resources, an MCS and a HARQ process number; the second signaling is used for determining a first multiantenna related parameter, and the first multiantenna related parameter is applicable to the first radio signal; and a receiver of the first signaling comprises a first terminal;
wherein the second signaling indicates a Transmission Configuration Indicator (TCI), the TCI indicates the first multiantenna related parameter; the second signaling comprises second configuration information, and the second configuration information comprises at least one of occupied frequency domain resources, an MCS or a HARQ process number; and the second configuration information is applicable to the third radio signal, the third radio signal is unrelated to the first configuration information.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 16 has been amended to correct an antecedent basis issue in regard to the “third radio signal” limitation in order to overcome any issues with 35 U.S.C. 112(b).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478